 In theMatter ofSTLTRGISFOUNDRYCORPORATION, EMPLOYERandINTERNATIONAL MOLDERS AND FOUNDRY WORKERS UNION OF NORTHAMERICA,A. F. L., LocAL 388, PETITIONERCa.se No. 7-RC-526.-Decided July 2.1, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Francis E.Burger, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that all the Employer's employees, includingthe core makers, molders, maintenance employees, and laborers, butexcluding the office and clerical employees, the watchman-janitor,the foremen and all other supervisors, constitute an appropriate unit.There is disagreement with respect to the unit placement of the pat-tern maker, the Employer contending that he should be excluded, andthe Petitioner urging his inclusion.The pattern maker is an hourly paid worker assigned to the patternshop which is separately housed.He is primarily engaged in gating,rigging, and repairing patterns and in connection with these duties heworks with maintenance men and molders.He also devotes about 10'This employee devotes the majority of his time to watchman's duties and the balanceof his time to janitor work.85 N. L. R. B., No. 60.309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDto 15 percent of his time to pattern making; In the future, the patternmaker may be called upon to spend more time making patterns if theEmployer is able to purchase the equipment necessary for the perform-ance of these functions.The Employer contends that the patternmaker should not be included in a unit with other employees, becausehe, unlike the other workers, is a craftsman.The Board has on numer-ous occasions included craftsmen, in units composed of production andmaintenance workers, where, as here, no union is seeking to representthem on a separate basis.-Furthermore, were the pattern maker inthe instant case excluded from the unit, he could not by himself consti-tute an appropriate unit with the result that he would-be left entirelywithout an opportunity for representation." In view of these circum-stances, we shall include the pattern maker.'We find that all the Employer's employees, including the coremakers, molders, maintenance employees, laborers, and the patternmaker, but excluding the office and clerical employees, the watclvnan-janitor, the foremen, and all other supervisors constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.5.The Employer contends that an election at the present time wouldbe premature because it is still in the process of setting up its plant.Itappears that the Employer began its operation in January 1949, with23 employees, and thereafter with expanding business it increased itspersonnel with the result that there were 53 employees on its pay rollat the time of the hearing. The Employer contemplates furtherexpansion of its business and a complement of between 80 to 100employees.However, this goal will not be attained unless more ordersfor the Employer's products are forthcoming.As it is uncertain whenthe Employer will obtain such orders, if at all, we do not believe thatthe Employer's current employees, who constitute a substantial andrepresentative group, should be deprived of their rights at the presenttime to bargain collectively with the Employer as provided in the Act .4Accordingly we shall order an immediate election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 302Matter of Air Metals,Inc.,83 N. L. R. B. 945;Matter of Lynchburg Transit Com-pany,79 N. L. R. B. 546.3Matter of W. & J. Sloane,82 N. L.R. B. 924;Matter of American Tube Works, Inc.,.82 N. L. R. B. 80.4Matter of Textron,Incorporated,72 N. L.R. B. 341. STURGIS FOUNDRY CORPORATION311days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of the National LaborRelationsBoard Rules and Regulations, among the employeesdescribed in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be repre-sented by International Molders and Foundry Workers Union of NorthAmerica, A. F. L., Local 388, for the purposes of collective bargaining.